Citation Nr: 0842701	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO. 07-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1. Entitlement to service connection for osteoporosis.

2. Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome.

3. Entitlement to a total disability rating due to individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1993 and from May to July 2002. He had service in 
Southwest Asia during the Persian Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.

The issues of entitlement to a rating in excess of 10 percent 
for irritable bowel syndrome and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's osteoporosis was first manifested prior to his 
second period of active duty and underwent no increase in the 
underlying pathology during service.


CONCLUSIONS OF LAW

1. With respect to osteoporosis, the presumption that the 
veteran was in sound condition prior to his second period of 
service has been rebutted by clear and unmistakable evidence. 
38 U.S.C.A. § 1111 (West 2002 and Supp. 2008); 38 C.F.R. 
§ 3.304 (2008).

2. The veteran's preexisting osteoporosis was not aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for osteoporosis. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty.

The RO received the veteran's claims for service connection 
in August 2003, and there is no issue as to providing an 
appropriate application form or completeness of the 
application. Following the receipt of that application, VA 
notified the veteran of the information and evidence 
necessary to substantiate and complete the claim, including 
the evidence to be provided by the veteran, and notice of the 
evidence VA would attempt to obtain. VA also notified the 
veteran of the manner in which it determined disability 
ratings and effective dates, should service connection be 
granted. VA then fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claim. 

After notice was provided to him, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim. He was provided the opportunity to present 
pertinent evidence and testimony, and VA received numerous 
records reflecting his treatment in and after service. In 
developing the evidence, VA examined the veteran on several 
occasions to determine the nature and etiology of any bone 
disease found to be present. During the course of the appeal, 
he requested a hearing at the RO so that he could provide 
testimony in support of his claim. However, in May 2008, he 
withdrew that request and has not indicated a desire that a 
hearing be rescheduled. In any event, he has not identified 
any outstanding evidence which could support his appeal but 
has not been associated with the claims folder. In sum, there 
is no evidence of any VA error in notifying or assisting the 
veteran that would result in prejudice to the veteran or 
otherwise affect the fairness of this adjudication. 
Accordingly, the Board will proceed to the merits of the 
appeal.
Analysis

The veteran seeks service connection for osteoporosis. 
However, after careful consideration of the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim, and the appeal will be denied.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
order to prevail on the issue of service connection, there 
must, generally, be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in- service occurrence or aggravation of a preservice 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability. See, 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment. 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003). VA bears the burden 
of proof to rebut the presumption and must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness. See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

During his first period of service, the veteran was treated 
for bilateral pes planus and right ankle pain and swelling. 
However, there were no clinical findings of osteoporosis. 
During his service separation examination, it was noted that 
prior to service, he had fractured his right tibia and right 
thumb in 1986.

Following a VA examination in February 1994, the veteran was 
found to have bilateral pes planus, the residuals of a 
sprained right ankle, the residuals of a fractured right 
tibia, bilateral chondromalacia of the patella, and a history 
of back strain. He had reportedly fractured the right tibia 
in an ATC accident in 1984. Despite such evidence, there were 
no findings of osteoporosis.

In October 1994, the RO granted entitlement to service 
connection for bilateral pes planus, chondromalacia of the 
right patella, and chondromalacia of the left patella, each 
evaluated as 10 percent disabling. Service connection was 
also granted for the residuals of a sprained right ankle, 
evaluated as noncompensable.

During his service entrance examination prior to his second 
period of active duty, the veteran complained of foot 
trouble, swollen or painful joints, and broken bones. He also 
reported a history of pes planus and swollen feet and knee. 
On examination, there were no findings of osteoporosis; 
however, the presence of pes planus was confirmed. The 
veteran was assigned a numerical designation of 3 under L on 
his physical profile (PULHES) and a waiver was granted so he 
could enter service. (PULHES is the six categories into which 
a physical profile is divided. The P stands for physical 
capacity or stamina; the U for upper extremities; the L for 
lower extremities; the H for hearing and ear; the E for eyes; 
and the S stands for psychiatric. A number higher than 1 
indicates that an individual possesses some medical condition 
or physical defect which imposes or may impose some 
limitations on classification and assignment. See McIntosh v. 
Brown, 4 Vet. App. 553, 555 (1993); Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992)). 

During service in June 2002, the veteran was treated for 
bilateral foot pain and right shin pain. A bone scan revealed 
numerous areas of focal activity, diagnosed as stress 
fractures of the feet, a possible stress fracture of the 
right femoral neck and radiotracer activity of the bilateral 
tibial plateau. The veteran was referred to a board to 
determine whether his various disabilities had existed prior 
to service. Shortly thereafter, he was discharged from 
service due to his failure to meet medical procurement 
fitness standards.

After his discharge from his second period of service, the 
veteran was followed by VA for complaints of multiple joint 
pain. In March 2003, a bone density scan showed the presence 
of osteoporosis of the spine, and in January 2004, additional 
workup by the VA endocrinology service confirmed the 
diagnosis. Since that time, the veteran has been followed by 
VA for osteoporosis, principally affecting his hips, femurs, 
and lumbar spine. 

In March 2007, C. J. R., M.D., the veteran's treating 
physician at VA, confirmed that he had been following the 
veteran for osteoporosis. He verified that the fractures 
during the veteran's second period of service were related to 
his osteoporosis. He further stated that the bone scans taken 
at that time showed the onset of osteoporosis. 

In January 2008, following a VA examination, the examiner 
concluded that the veteran's osteoporosis was unrelated to 
service. He stated that the bone scan in service, which had 
confirmed the diagnosis, had occurred approximately 27 days 
after the veteran's entry on active duty. He noted, however, 
that osteoporosis, especially in young males, took a 
considerable amount of time to develop. He stated that they 
usually had a preexisting condition that caused the 
osteoporosis and that the associated demineralization process 
took longer than 27 days to develop. He noted that such a 
chronology was a medical principle, in effect a principle so 
universally recognized as to constitute fact. 38 C.F.R. 
§ 3.303(c). Therefore, he concluded that there was clear and 
unmistakable evidence that the veteran's osteoporosis had 
existed prior to the veteran's second period of active duty. 

Not only does the VA examiner's opinion provide clear and 
unmistakable proof that the veteran's osteoporosis existed 
prior to service, it provides clear and unmistakable evidence 
that it was not aggravated by service. In that regard, the 
examiner noted that because the manifestations related to 
stress fractures occurred so soon after his entry in service 
that it was less likely than not that such disease had been 
aggravated in service beyond its natural progression. 

In the March 2008 Supplemental Statement of the Case, the 
veteran and his representative were apprised of the VA 
examiner's opinion. Although the veteran and his 
representative have submitted statements since that opinion 
was issued, neither has submitted any evidence to rebut that 
opinion. In July 2008, the veteran and his representative 
were notified that the veteran's appeal was being transferred 
to the Board and that they still had an opportunity to 
present additional evidence and to appear personally before 
the Board to give testimony concerning the appeal. However, 
neither the veteran nor his representative have availed 
themselves of that opportunity. 

Because the evidence clearly and unmistakably shows that the 
veteran's osteoporosis existed prior to his second period of 
service, and because it is negative for any increase in the 
underlying pathology during service (beyond its natural 
progression), it is sufficient to overcome the presumption 
that the veteran was in sound physical at the time he entered 
his second period of active duty. Because there was no 
increase in disability during service, the veteran is not 
entitled to service-connected benefits. Accordingly, the 
appeal is denied.


ORDER

Entitlement to service connection for osteoporosis is denied.


REMAND

The veteran also seeks entitlement to a rating in excess of 
10 percent for irritable bowel syndrome and entitlement to a 
TDIU. However, neither issue is ripe for consideration by the 
Board; and, therefore, they are remanded to the RO for 
additional development.

By a rating action in June 2007, the RO denied the veteran's 
claims for an increased rating for irritable bowel syndrome 
and for a TDIU. In January 2008, the RO received the 
veteran's notice of disagreement with respect to those 
decisions. However, the RO did not issue the veteran a 
Statement of the Case in response to that notice of 
disagreement. Because the notice of disagreement placed the 
issues in appellate status, the matter must be remanded for 
the originating agency to issue a Statement of the Case. See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action: 

Issue the veteran an Statement of the 
Case concerning his claim of entitlement 
to an increased rating irritable bowel 
syndrome and TDIU. If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on either or 
both issues should the claim be returned 
to the Board. See 38 U.S.C.A. § 7105 
(West 2002 and Supp. 2007); 38 C.F.R. 
§§ 20.200, 20.202 (2008). 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

Although the veteran need take no action unless he is 
notified to do so, he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


